Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Based on Pre-Brief Appeal Conference decision, filed 05/05/2022, with respect to the rejection(s) of claim(s) 1-20 under 103, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Barhorst et al (2016/0082541) in views of Amata et al (2014/0083981).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541) in views of Amata et al (2014/0083981).
 	For claim 1, Barhorst teaches a tubular metal-cored welding electrode (50 as shown in fig. 2) (abstract) comprising:
a metallic sheath (52 as shown in fig.2) disposed around a granular metal core (par.19, lines 1-4),
wherein the granular metal core (54 as shown in fig.2) comprises by weight of the tubular welding electrode (par.12, lines 5-7 and par.20, lines 1-3):
0.05 to 5% of an alginate arc stabilizer configured to release hydrogen near a surface of a workpiece during welding (par.23, lines 9-15, par.24, lines 16-22 and par.25, lines 1-5),
Barhorst does not expressly disclose that 0.1 to 1% silicon and 0 to 2.5% manganese.
Amata teaches, similar tubular metal-cored welding electrode, 0.1 to 1% silicon (between 0 to 6%) (par.35, lines 18-25) and 0 to 2.5% manganese (0.001, 0.01, 0.03, 0.05, 0.5, 1.0, 2, 2.5%) (par.31, lines 17-21).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the core materials in the Barhorst to include silicon and manganese as taught and suggested by Amata for purpose of enable the formation of weld deposits having relatively low manganese content (e.g., generally less than approximately 2.5% by weight) on structural steel workpieces while still affording good weld properties (e.g., tensile strength, ductility, toughness, and so forth) (Amata, par.16) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”.  	
 	For claim 4, Barhorst further teaches wherein the alginate arc stabilizer comprises potassium alginate (par.28, lines 10-14).
 	For claim 5, Barhorst further teaches wherein the core further comprises one or more metal hydrides (par.23, lines 8-10) (the hydrogen bonded with metal).
 	For claim 6, Barhorst further teaches wherein the core further comprises sodium carboxymethylcellulose (CMC), calcium CMC, or potassium CMC (par.24, lines 1-7).
 	For claim 7, Barhorst does not expressly disclose  that 0 to 0.25% manganese.
 	Amata further teaches 0 to 0.25% (par.31, lines 17-21).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the core materials in the Barhorst to include manganese as taught and suggested by Amata for purpose of enable the formation of weld deposits having relatively low manganese content (e.g., generally less than approximately 2.5% by weight) on structural steel workpieces while still affording good weld properties (e.g., tensile strength, ductility, toughness, and so forth) (Amata, par.16) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”.  	

 	For claim 8, Barhorst further teaches wherein the metallic sheath comprises by weight of the tubular welding electrode: 0 to 0.025% carbon (par.21, lines 6-10); and 0.05 to 0.4% manganese (par.21, lines 13-16).
 	For claim 9, Barhorst further teaches wherein the metallic sheath comprises 0.2 to 0.3% manganese (par.21, lines 13-16).
 	For claim 10, Barhorst does not expressly disclose  that 1 to 1.5% manganese.
 	Amata further teaches 1 to 1.5% (par.31, lines 17-21).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the core materials in the Barhorst to include manganese as taught and suggested by Amata for purpose of enable the formation of weld deposits having relatively low manganese content (e.g., generally less than approximately 2.5% by weight) on structural steel workpieces while still affording good weld properties (e.g., tensile strength, ductility, toughness, and so forth) (Amata, par.16) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”.  	

For claim 11, Barhorst further teaches wherein the metallic sheath comprises by weight of the tubular welding electrode: 0 to 0.1% carbon (par.21, lines 6-10); and 0.05 to 0.4% manganese (par.21, lines 12-17).
 	For claim 12, Barhorst further teaches wherein the metallic sheath comprises 0.2 to 0.3% manganese (par.21, lines 12-17).
 	For claim 13, Barhorst a method for forming a weld (abstract), comprising the steps of:
a. providing a tubular welding electrode (50 as shown in fig.2) comprising a metallic sheath (52 as shown in fig.2)  and a granular metal core (54 as shown in fig.2)  (par.12, lines 5-7 and par.20, lines 1-3),
wherein the granular metal core comprises by weight of the tubular welding electrode par.12, lines 5-7 and par.20, lines 1-3): 0.05 to 5% of an alginate arc stabilizer (par.23, lines 9-15, par.24, lines 16-22 and par.25, lines 1-5),
b.    feeding the tubular welding electrode to a welding apparatus (par.18, lines 1-3);
c.    feeding a shielding gas (16 as shown in fig.1) flow to the welding apparatus (par.18, lines 1-4);
d.    providing a workpiece (22 as shown in fig.1);
e.    bringing the welding apparatus near the workpiece (22 as shown in fig.1) to strike and sustain an arc (34 as shown in fig.1) between the tubular welding electrode and the workpiece (22 as shown in fig.1) (par.18, lines 1-10);
f.    transferring a portion of the tubular welding electrode to the weld pool on the surface of the workpiece to form a weld bead on the weld deposit (par.38, line 6-12) (fig.3); and
g.    breaking down in the arc the alginate arc stabilizer to produce hydrogen, which combines with impurities and outgas instead of forming solid slag, oxides, or silicates on the weld surface (par.39, line 1-6).
Barhorst does not expressly disclose that 0.1 to 1% silicon and 0 to 1.5% manganese.
Amata teaches, similar tubular metal-cored welding electrode, 0.1 to 1% silicon (between 0 to 6%) (par.35, lines 18-25) and 0 to 1.5% manganese (0.001, 0.01, 0.03, 0.05, 0.5, 1.0 %) (par.31, lines 17-21).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the core materials in the Barhorst to include silicon and manganese as taught and suggested by Amata for purpose of enable the formation of weld deposits having relatively low manganese content (e.g., generally less than approximately 2.5% by weight) on structural steel workpieces while still affording good weld properties (e.g., tensile strength, ductility, toughness, and so forth) (Amata, par.16) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”.  	
 	For claim 16, Barhorst further teaches wherein the alginate arc stabilizer comprises potassium alginate (par.28, lines 10-14).
 	For claim 17, Barhorst further teaches wherein the core further comprises one or more metal hydrides (par.23, lines 8-10) (the hydrogen bonded with metal).
 	For claim 18, Barhorst further teaches wherein the core further comprises sodium carboxymethylcellulose (CMC), calcium CMC, or potassium CMC (par.24, lines 1-7).
 	For claim 19, Barhorst further teaches wherein the metallic sheath comprises by weight of the tubular welding electrode: 0 to 0.1% carbon (par.21, lines 6-10); and 0.05 to 0.4% manganese (par.21, lines 13-16).
 	For claim 20, Barhorst further teaches wherein the metallic sheath comprises 0.2 to 0.3% manganese (par.21, lines 13-16).
Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541) in views of Amata et al (2014/0083981) as applied to claims above, and further in view of Barhorst et al (2016/0107270).
For clams 2 and 14, Barhorst’541, as modified by Amata, teaches all the limitation as previously set forth except for wherein the granular metal core further comprises by weight of the tubular welding electrode 0.5 to 1 % nickel.
Barhorst’270 teaches, similar tubular metal-cored welding electrode, wherein the granular metal core further comprises by weight of the tubular welding electrode 0.5 to 1 % nickel (0.25, 0.54, or 0.75%) (par.30, col.2, lines 15-20).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the core materials in the Barhorst’541 to include nickel as taught and suggested by Barhorst’270 in order to form quality welds on mill scaled steel that have a good appearance (e.g., no substantial dimples, divots, or depressions) and good mechanical properties (Barhorst’270, par.32, lines 32-34) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”.  	
 	For clams 3 and 15, Barhorst’541, as modified by Amata, teaches all the limitation as previously set forth except for wherein the granular metal core further comprises by weight of the tubular welding electrode 0.05 to 0.15% titanium.
Barhorst’270 teaches, similar tubular metal-cored welding electrode, wherein the granular metal core further comprises by weight of the tubular welding electrode 0.05 to 0.15% titanium (0.081%) (par.29, table 3).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the core materials in the Barhorst’541 to include titanium as taught and suggested by Barhorst’270 in order to form quality welds on mill scaled steel that have a good appearance (e.g., no substantial dimples, divots, or depressions) and good mechanical properties (Barhorst’270, par.32, lines 32-34) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”.  	
Response to Amendment/Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that (Barhorst et al (2016/0082541) does not expressly disclose that 0.1 to 1% silicon and 0 to 2.5% manganese.  However, the argument is moot because the examiner has rejection the limitation with new prior art that was not applied in the previous rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761